Exhibit 10.2
 
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (“Agreement”), made as of December 18, 2015, effective
on January 1, 2016, between CALGON CARBON CORPORATION (the “Company”), a
Delaware corporation, and Stevan R. Schott (“Employee”), presently residing in
or near Pittsburgh, Pennsylvania.
 
WITNESSETH:
 
WHEREAS, Employee is presently employed as Executive Vice-President of the
Company, in which capacity he has contributed materially to the Company’s
success;
 
WHEREAS, the Company wishes to ensure the continued availability of Employee’s
services and of reasonable protection against Employee’s competing against the
Company, and Employee is willing to give such assurance in return for certain
protections as set forth in this Agreement; and
 
WHEREAS, the Board of Directors of the Company (the “Board”), has determined
that it is in the best interests of the Company and its stockholders to ensure
that the Company will have the continued dedication of Employee, notwithstanding
any possibility, threat or occurrence of a Change of Control (as defined
herein), and the Board believes it is imperative to diminish the inevitable
distraction of Employee by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage Employee’s
full attention and dedication to the current Company in the event of any
threatened or pending Change of Control, and to provide Employee with
compensation and benefits arrangements upon a Change of Control that ensure that
the compensation and benefits expectations of Employee will be satisfied and
that are competitive with those of other corporations.
 
NOW, THEREFORE, intending to be legally bound hereby, the Company hereby agrees
to employ Employee, and Employee hereby agrees to be employed by the Company,
upon the following terms and conditions:
 
1.        Duties and Responsibilities.
 
Employee shall render such services and perform such duties commensurate with
his position as may be reasonably assigned to him from time to time by the
Company.  Excluding any periods of vacation and sick leave to which Employee is
entitled, Employee agrees to devote reasonable attention and time during normal
business hours to the business and affairs of the Company and, to the extent
necessary to discharge the responsibilities assigned to Employee hereunder, to
use Employee’s reasonable best efforts to perform faithfully and efficiently
such responsibilities.
 
2.        Compensation.
 
Employee’s base salary effective as of the effective date set forth above shall
be $365,000 per year, which shall be reviewed from time to time and may be
increased by the Company in the best interests of the Company and in accordance
with Employee’s then current responsibilities, paid in accordance with the
Company’s regular payroll practices and on regularly scheduled payroll
dates.  In addition, Employee shall be entitled to participate in all welfare,
cash incentive, equity incentive, savings and retirement and other employee
benefit plans, practices, policies, and programs applicable generally to other
executive officers of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
3.        Term; Termination of Employment.
 
(a)  Subject to the terms and provisions of this Agreement, Employee’s
employment hereunder shall commence as of January 1, 2016 and shall continue
until December 31, 2018 (the “Expiration Date”).
 
(b)  The employment of Employee hereunder may be terminated by the Company with
or without Cause (as defined below) or by Employee with or without Good Reason
(as defined below).  Employee’s employment shall terminate automatically if
Employee dies.  If the Company determines in good faith that the Disability (as
defined below) of Employee has occurred, it may give to Employee written notice
of its intention to terminate Employee’s employment.  In such event, Employee’s
employment with the Company shall terminate effective on the 30th day after
receipt of such notice by Employee, provided that, within the 30 days after such
receipt, Employee shall not have returned to full-time performance of Employee’s
duties.
 
(c)  “Cause” shall mean Employee’s (i) willful misconduct in the performance of
his duties (other than for Disability); (ii) dishonesty or breach of trust by
Employee which is demonstrably injurious to the Company or its subsidiaries;
(iii) conviction for or plea of nolo contendere to a felony; (iv) material
breach of this Agreement; (v) insubordination or failure to follow directives
issued by a superior at the Company or by the Board of Directors; (vi) actions
which cause a breach or violation of securities laws (including the
Sarbanes-Oxley Act or any rules or regulations related thereto); or
(vii) material violations of a Company policy.  “Good Reason” shall mean,
without Employee’s express written consent, the occurrence of any one or more of
the following:  (u) a material diminution of Employee’s authorities, duties,
responsibilities, and status (including offices, titles, and reporting
requirements) as an employee of the Company (any such diminution occurring as a
result of the Company’s ceasing to be a publicly traded entity shall be deemed
material for purposes of the foregoing); (v) the Company’s requiring Employee to
be based at a location in excess of thirty-five miles from the location of
Employee’s principal job location or office immediately prior to such change;
(w) a reduction in Employee’s base salary or any material reduction by the
Company of Employee’s other compensation or benefits; (x) the failure of the
Company to obtain a satisfactory agreement from any successor to the Company to
assume and agree to perform the Company’s obligations under this Agreement, as
contemplated in Article 13 herein; (y) any purported termination by the Company
of Employee’s employment that is not effected pursuant to a notice of
termination in writing which shall indicate the specific termination provision
in this Agreement relied upon, and shall set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of Employee’s
employment under the provision so indicated, and for purposes of this Agreement,
no such purported termination shall be effective; and (z) a material breach of
this Agreement by the Company.  Any good faith determination of Good Reason made
by Employee after a Change of Control shall be conclusive.  “Disability” means a
person is “Disabled” within the meaning of section 409A(a)(2)(C) of the Internal
Revenue Code of 1986 (the “Code”), or successor provision.
 
4.        Compensation Upon Termination of Employment.
 
(a)  Termination by the Company for Cause or Resignation by Employee Without
Good Reason.  If Employee’s employment is terminated by the Company for Cause or
by Employee without Good Reason, the Company shall provide the following
(referred to in this Agreement as the “Accrued Obligations”) to the Employee
(i) Employee’s base salary, vacation and other cash entitlements accrued through
the date of termination shall be paid to Employee in a lump sum of cash on the
first regularly scheduled payroll date that is at least ten (10) days from the
date of termination to the extent theretofore unpaid, (ii) the amount of any
compensation previously deferred by Employee shall be paid to Employee in
accordance with the terms of the applicable deferred compensation plan to the
extent theretofore unpaid and (iii) amounts that are vested benefits or that
Employee is otherwise entitled to receive under any plan, policy, practice or
program of or any other contract or agreement with the Company at or subsequent
to the date of termination, payable in accordance with such plan, policy,
practice or program or contract or agreement, and the Company shall have no
other severance obligations with respect to Employee under this Agreement.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(b)  Termination by the Company Without Cause or Resignation by Employee With
Good Reason.  If Employee’s employment is terminated without Cause or if
Employee resigns with Good Reason, the Company shall provide the following to
Employee (i) the Accrued Obligations, payable as provided in Section 4(a) hereof
and (ii)(A) a period of twelve (12) months (“Severance Period”) base salary
based upon the salary Employee earned at the time of his termination, which is
payable in a lump sum on the date which is the first day following the six (6)
month anniversary of the date of termination, and (B) an additional lump sum
payment equal to the reasonable estimated cost to the Employee of obtaining for
the Severance Period (whether through coverage offered to comply with the
Consolidated Omnibus Budget Reconciliation Act (COBRA) or otherwise) health and
welfare benefits, including medical and prescription drugs, dental, vision and
life insurance benefits substantially similar to those coverages that Employee
had immediately prior to the termination of employment, calculated by taking
into account maximums and certain reductions under the Company’s Insurance
Certificates.  For the avoidance of doubt, a termination of employment in
connection with the sale of the business unit in which Employee operates, which
is not considered a Change of Control, is not a termination without Cause and
instead shall be treated with the same effect as a termination under
Section 4(a) hereof.
 
(c)  Death or Disability.  If Employee’s employment is terminated by reason of
Employee’s death or Disability, the Company shall provide the Accrued
Obligations to Employee, or in the event of Employee’s death, to his estate or
beneficiaries.
 
5.        Change of Control Severance Payments.
 
(a)  For all purposes of this Agreement, a “Change of Control” shall be deemed
to have occurred upon first to occur of:
 
   (i)  The acquisition by any individual, entity or group (a “Person”) (within
the meaning of Section 13(d) (3) or 14(d) (2) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of
either (A) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that, for purposes of this Section 5(a), the following acquisitions
shall not constitute a Change of Control: (x) any acquisition directly from the
Company, (y) any acquisition by the Company or (z) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company;
 
   (ii)  Any time at which individuals who, as of the date hereof, constitute
the Board (the “Incumbent Board”) cease for any reason to constitute at least
two-thirds (2/3) of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board,
provided, that for this purpose, the Incumbent Board shall not include any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board (any individual not included in the
Incumbent Board by reason of this proviso shall be excluded permanently for
purposes of determining whether the Incumbent Board has at any time ceased for
any reason to constitute at least two-thirds (2/3) of the Board);
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
   (iii)     Consummation of a reorganization, merger, statutory share exchange
or consolidation or similar corporate transaction involving the Company or any
of its subsidiaries, a sale or other disposition of all or substantially all of
the assets of the Company, or the acquisition of assets or stock of another
entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (A) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation that, as a result of such transaction, owns
the Company or all or substantially all of the Company’s assets either directly
or through one or more subsidiaries) in substantially the same proportions as
their ownership immediately prior to such Business Combination of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be, (B) no Person (excluding any corporation resulting from such
Business Combination or any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 30% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination, and (C) at least two-thirds (2/3) of the
members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement or of the action of the Board providing for
such Business Combination; or
 
   (iv)    Approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.
 
(b)  In the event of a Covered Change of Control Termination (as defined below),
then in lieu of, and not in addition to, the severance benefits payable under
Article 4 above, Employee shall receive the following:  (i) Employee shall be
paid in a lump sum on the date which is the first day following the six (6)
month anniversary of the date of the Covered Change of Control Termination, an
amount equal to the sum of: (A) two years of Employee’s then current base
salary, (B) two times the Bonus Amount (as defined below), (C) the amount equal
to the Bonus Amount (as defined below) times the fraction the numerator of which
is the number of the calendar month during which the Change of Control occurred
(with January being one (1) and December being twelve (12)) and the denominator
of which is twelve (12) ; (D) the aggregate amount of contributions that would
be credited to Employee under the Company’s 401(k) plan for the two years
following the effective date of termination in connection with (I) the Company’s
fixed contribution to the plan (currently 3%), (II) the Company’s
performance-based contribution to the plan (currently between 0% and 4%),
assuming that the applicable rate of performance-based contributions during such
period were to equal the average rate of performance-based contributions under
the plan for the three years immediately prior to the effective date of
termination and (III) the Company’s matching contributions of employee
contributions to the plan at the then current rate of matching contributions,
assuming that Employee were to continue to participate in the plan and to make
the maximum permissible contribution thereunder for such two-year period; and
(E) an additional lump sum payment equal to the reasonable estimated cost to the
Employee of obtaining for the two-year period (whether through coverage offered
to comply with the Consolidated Omnibus Budget Reconciliation Act (COBRA) or
otherwise) health and welfare benefits, including medical and prescription
drugs, dental, vision and life insurance benefits substantially similar to those
coverages that Employee had immediately prior to the termination of employment,
calculated by taking into account maximums and certain reductions under the
Company’s Insurance Certificates; and (ii) Employee shall be entitled to
exercise all stock options and stock appreciation rights previously granted to
Employee by the Company, and shall be fully vested in all restricted stock,
stock units and similar stock-based or incentive awards (assuming “maximum”
satisfaction of any applicable performance conditions) previously granted to
Employee by the Company, regardless of any deferred vesting or deferred exercise
provisions of such arrangements; provided, however, that the payment of
restricted units shall not be accelerated except as provided in the award
agreement with respect thereto. As used herein “Bonus Amount” shall mean the
current “target” amount of any cash bonus or short term cash incentive plan in
effect for Employee for the calendar year in which the termination of employment
occurs.   For the avoidance of doubt, the amounts paid under this Section 5(b)
are in lieu of payment to Employee under any other severance agreement, plan,
policy, practice or program of the Company.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(c)  “Covered Change of Control Termination” shall mean (i) the termination of
Employee’s employment by the Company other than for Cause during the three-year
period after a Change of Control, (ii) the termination of Employee’s employment
by the Company following notification by the Company to the Employee of the
non-renewal of the term of the Agreement under Section 3(a), in connection with
the next succeeding Expiration Date after the Change of Control or (iii) the
termination of Employee’s employment by Employee with Good Reason during the
three-year period after a Change of Control.
 
6.        Limit on Payments by the Company.
 
(a)  Notwithstanding any other provisions of this Agreement, in the event that
any payment or benefit received or to be received by the Employee in connection
with a Change of Control or a Covered Change of Control Termination (as defined
in Section 5(c)) (whether pursuant to the terms of this Agreement or any other
plan, arrangement or agreement with the Company, any Person whose actions result
in a Change of Control or any Person affiliated with the Company or such Person
such as to require attribution of stock ownership between the parties under
Section 318(a) of the Code) (all such payments and benefits, including the
severance payments described in Section 5(b) (the “Severance Payments”), being
hereinafter called “Total Payments”) would be subject (in whole or part), to any
excise tax imposed under Section 4999 of the Code, then, after taking into
account any reduction in the Total Payments provided by reason of Section 280G
of the Code in such other plan, arrangement or agreement, the Employee may
elect, to the extent consistent with Section 409A, to forego receipt of
nontaxable and/or non-deferred amounts or benefits, following which the cash
Severance Payments shall then be reduced, and the noncash Severance Payments
shall thereafter be reduced, to the extent necessary so that no portion of the
Total Payments is subject to the Excise Tax but only if (A) the net amount of
such Total Payments, as so reduced (and after subtracting the net amount of
federal, state and local income taxes on such reduced Total Payments) is greater
than or equal to (B) the net amount of such Total Payments without such
reduction (but after subtracting the net amount of federal, state and local
income taxes on such Total Payments and the amount of Excise Tax to which the
Employee would be subject in respect of such unreduced Total Payments).
 
(b)  For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax, (i) no portion of the Total Payments
the receipt or enjoyment of which the Employee shall have waived at such time
and in such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code shall be taken into account, (ii) no portion of the
Total Payments shall be taken into account which, in the opinion of tax counsel
(“Tax Counsel”) are reasonably acceptable to the Employee and selected by the
accounting firm (the “Auditor”) which was, immediately prior to the Change of
Control, the Company’s registered public accounting firm, does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code
(including by reason of Section 280G(b)(4)(A) of the Code) and, in calculating
the Excise Tax, no portion of such Total Payments shall be taken into account
which, in the opinion of Tax Counsel, constitutes reasonable compensation for
services actually rendered, within the meaning of Section 280G(b)(4)(B) of the
Code, in excess of the base amount (as defined in Section 280G(b)(3) of the
Code) allocable to such reasonable compensation, and (iii) the value of any
non-cash benefit or any deferred payment or benefit included in the Total
Payments shall be determined by the Auditor in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
(c)  At the time that payments are made under this Agreement, the Company shall
provide the Employee with a written statement setting forth the manner in which
such payments were calculated and the basis for such calculations including,
without limitation, any opinions or other advice the Company has received from
Tax Counsel, the Auditor or other advisors or consultants (and any such opinions
or advice which are in writing shall be attached to the statement).
 
7.        Confidential Information, etc.
 
(a)  Employee recognizes and acknowledges that: (i) in the course of Employee’s
employment by the Company it will be necessary for Employee to acquire
information which could include, in whole or in part, information concerning the
Company’s sales, sales volume, sales methods, sales proposals, customers and
prospective customers, identity of customers and prospective customers, identity
of key purchasing personnel in the employ of customers and prospective
customers, amount or kind of customers’ purchases from the Company, the
Company’s sources of supply, computer programs, system documentation, special
hardware, product hardware, related software development, manuals, formulae,
processes, methods, machines, compositions, ideas, improvements, inventions or
other confidential or proprietary information belonging to the Company or
relating to the Company’s affairs (collectively referred to herein as the
“Confidential Information”); (ii) the Confidential Information is the property
of the Company; (iii) the use, misappropriation or disclosure of the
Confidential Information would constitute a breach of trust and could cause
irreparable injury to the Company; and (iv) it is essential to the protection of
the Company’s good will and to the maintenance of the Company’s competitive
position that the Confidential Information be kept secret and that Employee not
disclose the Confidential Information to others or use the Confidential
Information to Employee’s own advantage or the advantage of others.
 
(b)  Employee further recognizes and acknowledges that it is essential for the
proper protection of the business of the Company that Employee be restrained (i)
from soliciting or inducing any Employee of the Company or of any subsidiary of
the Company (as used in Articles 7, 8 and 9, collectively, the “Company”) to
leave the employ of the Company, (ii) from hiring or attempting to hire any
Employee of the Company, (iii) from soliciting the trade of or trading with the
customers and suppliers of the Company for any business purpose, and (iv) from
competing against the Company for a reasonable period.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
8.        Confidentiality, Non-compete and Related Covenants.
 
(a)  Employee agrees to hold and safeguard the Confidential Information in trust
for the Company, its successors and assigns and agrees that he shall not,
without the prior written consent of the Company, disclose or make available to
anyone for use outside the Company at any time, either during his employment by
the Company or subsequent to the termination of his employment by the Company
for any reason, including without limitation termination by the Company in a
Termination for Cause or otherwise, any of the Confidential Information, whether
or not developed by Employee, except as required in the performance of
Employee’s duties to the Company.  For the avoidance of doubt, this provision
shall not prohibit Employee from reporting possible violations of federal law or
regulation to any governmental agency or entity or from making other disclosures
that are protected under the whistleblower provisions of federal law or
regulation.  The Company’s approval shall not be required, nor shall notice to
the Company be required, in connection with such reports or disclosures.
 
(b)  Upon the termination of Employee’s employment by the Company or by Employee
for any reason, including without limitation termination by the Company in a
termination for Cause or otherwise, Employee shall promptly deliver to the
Company all originals and copies of correspondence, drawings, blueprints,
financial and business records, marketing and publicity materials, manuals,
letters, notes, notebooks, laptops, reports, flow-charts, programs, proposals
and any documents concerning the Company’s customers or concerning products or
processes used by the Company and, without limiting the foregoing, shall
promptly deliver to the Company any and all other documents or materials
containing or constituting Confidential Information.
 
(c)  Employee agrees that during his employment by the Company he shall not,
directly or indirectly, solicit the trade of, or trade with, any customer,
prospective customer or supplier of the Company for any business purpose other
than for the benefit of the Company.  Upon termination of Employee’s employment
by the Company or by Employee for any reason, including without limitation
termination by the Company in a termination for Cause or otherwise, Employee
further agrees that during the Severance Period or for a period of two years
after such termination of employment hereunder, whichever is longer, Employee
shall not, directly or indirectly, solicit the trade of, or trade with, any
customers or suppliers, or prospective customers or suppliers, of the Company,
or solicit or induce, or attempt to solicit or induce, any employee of the
Company to leave the Company for any reason whatsoever or hire any employee of
the Company.
 
(d)  During the period of Employee’s employment hereunder and upon termination
of Employee’s employment by the Company or by Employee for any reason, including
without limitation termination by the Company in a termination for Cause or
otherwise, Employee agrees that during the Severance Period or for a period of
two years after such termination of employment hereunder, whichever is longer,
Employee shall not, in any Competitive Territory, engage, directly or
indirectly, whether as principal or as agent, officer, director, employee,
consultant, shareholder or otherwise, alone or in association with any other
person, corporation or other entity, in any Competing Business.  For purposes of
this Agreement, (i) the term “Competing Business” shall mean any person,
corporation or other entity which sells or attempts to sell any products or
services which are the same as or similar to the products and services sold by
the Company at any time and from time to time during the last two years prior to
the termination of Employee’s employment hereunder, and (ii) the term
“Competitive Territory” shall mean the United States of America, Great Britain,
Belgium, Germany, Japan, China and any other nation in which, to the knowledge
of Employee, the Company has made or considered making such sales, either itself
or through a subsidiary, affiliate or joint venture partner, during the last two
years prior to the termination of Employee’s employment hereunder.
 
(e)  Prior to accepting employment during the non-compete period referred to
herein, Employee shall notify the Company in order to determine if the position
Employee is seeking violates this Agreement.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
9.        Injunctive and other relief.
 
(a)  Employee represents that his experience and capabilities are such that
Articles 7 and 8 will not prevent him from earning his livelihood, and
acknowledges that it would cause the Company serious and irreparable injury and
cost if Employee were to use his ability and knowledge in competition with the
Company or to otherwise breach the obligations contained in said paragraphs.
 
(b)  In the event of a breach by Employee of the terms of this Agreement, the
Company shall be entitled, if it shall so elect, to institute legal proceedings
to obtain damages for any such breach, or to enforce the specific performance of
this Agreement by Employee and to enjoin Employee from any further violation of
this Agreement and to exercise such remedies cumulatively or in conjunction with
all other rights and remedies provided by law.  Employee acknowledges, however,
that the remedies at law for any breach by him of the provisions of this
Agreement may be inadequate and that the Company shall be entitled to injunctive
relief against him in the event of any breach whether or not the Company may
also be entitled to recover damages hereunder.
 
(c)  It is the intention of the parties that the provisions of Articles 7 and 8
hereof shall be enforceable to the fullest extent permissible under applicable
law, but that the unenforceability (or modification to conform to such law) of
any provision or provisions hereof shall not render unenforceable, or impair,
the remainder thereof.  If any provision or provisions hereof shall be deemed
invalid or unenforceable, either in whole or in part, this Agreement shall be
deemed amended to delete or modify, as necessary, the offending provision or
provisions and to alter the bounds thereof in order to render it valid and
enforceable.
 
10.      Arbitration.
 
Any dispute arising out of or relating to this Agreement or the breach,
termination or validation hereof, other than actions for specific performance or
an injunction under Article 9, shall be finally settled by arbitration conducted
expeditiously in accordance with the Center for Public Resources Rules for
Non-Administered Arbitration of Business Disputes by three independent and
impartial arbitrators.  Each party shall appoint one of such arbitrators, and
the two arbitrators so appointed shall appoint the third arbitrator.  The
arbitration shall be governed by the United States Arbitration Act, 9 U.S.C. §§
1-16, and judgment on the award rendered by the arbitrators may be entered by
any court having jurisdiction thereof.  The place of arbitration shall be
Pittsburgh, Pennsylvania.  The arbitrators are not empowered to award damages in
excess of compensatory damages and each party hereby irrevocably waives any
damages in excess of compensatory damages.
 
11.      Governing Law.
 
This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Pennsylvania without giving effect to any choice or conflict
of law provision or rule (whether of the Commonwealth of Pennsylvania or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the Commonwealth of Pennsylvania.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
12.      Amendments, waivers, etc.
 
No amendment of any provision of this Agreement, and no postponement or waiver
of any such provision or of any default, misrepresentation, or breach of
warranty or covenant hereunder, whether intentional or not, shall be valid
unless such amendment, postponement or waiver is in writing and signed by or on
behalf of the Company and Employee.  No such amendment, postponement or waiver
shall be deemed to extend to any prior or subsequent matter, whether or not
similar to the subject matter of such amendment, postponement or waiver.  No
failure or delay on the part of the Company or Employee in exercising any right,
power or privilege under this Agreement shall operate as a waiver thereof nor
shall any single or partial exercise of any right, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.
 
13.      Assignment.
 
The rights and duties of the Company under this Agreement may be transferred to,
and shall be binding upon, any person or company which acquires or is a
successor to the Company, its business or a significant portion of the assets of
the Company by merger, purchase or otherwise, and the Company shall require any
such acquirer or successor by agreement in form and substance reasonably
satisfactory to Employee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company, as the
case may be, would be required to perform if no such acquisition or succession
had taken place.  Regardless of whether such agreement is executed, this
Agreement shall be binding upon any acquirer or successor in accordance with the
operation of law and such acquirer or successor shall be deemed the “Company”,
as the case may be, for purposes of this Agreement.  Except as otherwise
provided in this Article 13, neither the Company nor Employee may transfer any
of their respective rights and duties hereunder except with the written consent
of the other party hereto.
 
14.      Interpretation, etc.
 
The Company and Employee have participated jointly in the negotiation and
drafting of this Agreement.  If an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Company and Employee and no presumption or burden of proof shall arise
favoring or disfavoring the Company or Employee because of the authorship of any
of the provisions of this Agreement.  The word “including” shall mean including
without limitation.  The rights and remedies expressly specified in this
Agreement are cumulative and are not exclusive of any rights or remedies which
either party would otherwise have.  The Article headings hereof are for
convenience only and shall not affect the meaning or interpretation of this
Agreement.  For purposes of this Agreement, the term “termination” when used in
the context of a condition to, or timing of, payment hereunder shall be
interpreted to mean a “separation from service” as that term is used in
Section 409A of the Code.
 
15.      Integration; counterparts.
 
This Agreement constitutes the entire agreement among the parties and supersedes
any prior understandings, agreements or representations by or among the parties,
written or oral, to the extent they relate to the subject matter hereof.  This
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original but all of which together shall constitute one and the same
instrument.  It shall not be necessary in making proof of this Agreement to
produce or account for more than one such counterpart.
 
16.      Litigation Costs.
 
In the event that it shall be necessary or desirable for Employee to retain
legal counsel in connection with any litigation related to this Agreement, and
provided that (x) there is no determination by a court of competent jurisdiction
or arbitrators that Employee’s positions in such litigation were taken in bad
faith or (y) the employment of Employee was not terminated for Cause under
subsections (i), (ii), (iii) or (vi) of Section 3(c), the Company shall pay (or
Employee shall be entitled to recover from the Company, as the case may be)
Employee’s reasonable attorneys’ fees, costs and expenses incurred in connection
with such litigation.  Such legal fees shall be reimbursed or paid on a monthly
basis, payable on the first of each month, for such legal fees and expenses
billed to the Employee for services actually rendered in the prior month and
submitted for reimbursement by the end of such month; provided, however, that
(i) all reimbursement payments with respect to expenses incurred within a
particular year shall be made no later than the end of the Employee’s taxable
year following the taxable year in which the expense was incurred, (ii) the
amount of reimbursable expenses incurred in one taxable year of the Employee
shall not affect the amount of reimbursable expenses in a different taxable year
and (iii) such reimbursement shall not be subject to liquidation or exchange for
another benefit.  Notwithstanding the foregoing, no such payments may be made to
the Employee until the first day following the six (6) month anniversary of the
Employee’s termination.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
17.      Indemnification and Insurance.
 
The Company shall defend and hold Employee harmless to the fullest extent
permitted by applicable law in connection with any claim, action, suit,
investigation or proceeding arising out of or relating to performance by
Employee of services for, or action of Employee as a director, officer or
employee of the Company, or of any other person or enterprise at the request of
the Company.  Expenses incurred by Employee in defending a claim, action, suit
or investigation or criminal proceeding shall be paid by the Company in advance
of the final disposition thereof upon the receipt by the Company of an
undertaking by or on behalf of the Executive to repay said amount unless it
shall ultimately be determined that Employee is entitled to be indemnified
hereunder.  The foregoing shall be in addition to any indemnification rights
Employee may have by law, contract, charter, by-law or otherwise.  Employee
shall be covered under any director and officer liability insurance purchased or
maintained by the Company on a basis no less favorable than the Company makes
available to peer executives.  After the occurrence of a Change of Control, the
Company shall maintain in effect and shall provide to Employee director and
officer liability insurance coverage that is no less favorable to Employee than
that coverage in effect immediately prior to such Change of Control.  This
section is intended to provide for the indemnification of, and/or purchase of
insurance policies providing for payments of, expenses and damages incurred with
respect to bona fide claims against the Employee, as a service provider, or the
Company, as the service recipient, in accordance with Treas. Reg. Section
1.409A-1(b)(10), pursuant to which this section shall not provide for the
deferral of compensation.  This section shall be construed consistently, and
limited in accordance with, the provisions of such regulation.
 
18.      Code Section 409A.
 
All amounts payable under this Agreement are intended to comply with the “short
term deferral” exception from Section 409A of the Internal Revenue Code
(“Section 409A”) specified in Treas. Reg. § 1.409A-1(b)(4) (or any successor
provision) or the “separation pay plan” exception specified in Treas. Reg. §
1.409A-1(b)(9) (or any successor provision), or both of them, and shall be
interpreted in a manner consistent with the applicable exceptions.
Notwithstanding the foregoing, to the extent that any amounts payable in
accordance with this Agreement are subject to Section 409A, this Agreement shall
be interpreted and administered in such a way as to comply with Section 409A to
the maximum extent possible.   Each installment payment of compensation under
this Agreement shall be treated as a separate payment of compensation for
purposes of applying Section 409A.   If  payment of any amount subject to
Section 409A is triggered by a separation from service that occurs while the
Employee is a “specified employee” (as defined by Section 409A), and if such
amount is scheduled to be paid within six (6) months after such separation from
service, the amount shall accrue without interest and shall be paid the first
business day after the end of such six-month period, or, if earlier, within 15
days after the appointment of the personal representative or executor of the
Employee’s estate following the Employee’s death.  “Termination of employment,”
“resignation” or words of similar import, as used in this Agreement shall mean,
with respect to any payments subject to Section 409A, the Employee’s “separation
from service” as defined by Section 409A.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
WITNESS the due execution hereof as of the date first above written.
 
Attest:
  CALGON CARBON CORPORATION                                
/s/ Steven D. Nolder
  By:
/s/ Randall S. Dearth
       
Randall S. Dearth
 
      Chairman, President and         Chief Executive Officer                  
   
Witness:
                 
/s/ Alyssa M. Schott
  By:
/s/ Stevan R. Schott
       
Stevan R. Schott
 

 
 
- 11 -